DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a final action prepared in response to amended claims and remarks filed on September 7, 2022 relating to U.S. Patent Application No. 16/709,504 filed on December 10, 2019.  Claims 1-3, 5, 7, 9-11, 13, and 15-19 have been amended. Claims 1 – 20 are pending and have been examined.


Information Disclosure Statement


The information disclosure statement submitted on September 7, 2022 is in compliance with the provisions of 37 CFR 1.97 and will be reviewed by the Examiner.

       Response to Arguments

Applicant's remarks filed on September 7, 2022 have been fully considered.
With respect to the Claim Interpretation objection Applicant has amended the independent claims to recite active elements as opposed to intended use language. The Claim Interpretation objection is withdrawn. 

With respect to the 35 USC § 101 rejection Applicant has amended independent Claims 1, 9 and 16 and asserts that the judicial exception is integrated into a practical application in that the claims are directed to improvements in computer processing technology (e.g., improving the catch rate of electronic communication processing systems and, as a result, improving electronic communication security). (Remarks, p. 11). Applicant further asserts that the claims are directed to improvements in the functioning of a computer system or improvements to the technical field of electronic communication security, including the use of a linear programming algorithm to calculate different decision score thresholds for different segments of electronic communication request data without having to alter a trained machine learning engine used to classify electronic communications for computer security and increase the catch rate of transaction processing systems. (Remarks, p. 11). Further, Applicant, referring to Specification Pars. 27 – 29, asserts that the techniques disclosed by the claims present technical solutions to various technical problems such as unnecessary waste time (throughput) and computation resources (e.g., memory utilization) by determining various decision threshold scores by inputting different thresholds which improve the accuracy of risk detection systems which are improvements to a technical field and constitute a practical application (Remarks, pp. 12 – 14). Examiner respectfully disagrees. The linear integer programming algorithm is executed by a computer to solve a math problem. The claimed invention evaluates two transaction requests, based on a lot of math, executed by a computer, recited at a high level of generality. The claims do not recite a practical application. The Section 101 rejection is maintained.

With respect to the 35 USC § 103 rejection Applicant has amended independent Claims 1, 9 and 16 and asserts that the cited references, Jia and Getchius do not teach or suggest each of the elements in the claims, particularly calculating different decision score thresholds for different segments of transaction requests. (Remarks p, 16). Examiner respectfully disagrees. (See Jia, Fig. 2A, Pars. 42 – 48) (Under a broadest reasonable interpretation different users can be different segments). The combination of Jia, Getchius and Jayanti teach each and every element of the amended claims. (See Section 103 rejection below). The Section 103 rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 8 recite a method. Claims 9 – 15 recite a non-transitory, computer-readable medium storing instructions that when executed by a computer system cause the computer system to perform operations. Claims 16 – 20 recite a method. Therefore, Claims 1 - 20 are directed to statutory subject matter.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a  method comprising: receiving, at a computer system, a dataset including a plurality of transaction request records, wherein the dataset is divisible into a plurality of segments of the dataset and wherein each transaction request record includes an individual score calculated by a machine learning algorithm; receiving, at the computer system, a plurality of constraints; calculating, by the computer system using a linear integer programming algorithm according to the plurality of constraints: a first decision threshold score for a first segment of the plurality of segments using transaction request records corresponding to thee first segment; and  a second decision threshold score for a second segment of the plurality of segments using transaction request records corresponding to the second segment; and evaluating, using the machine learning algorithm based on the first decision threshold score and the second decision threshold score respective first and second subsequent transaction requests, wherein the first subsequent transaction request corresponds to the first segment and the second subsequent transaction request corresponds to the second segment. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves calculating an individual transaction request score for a particular segment from a transaction request records dataset, as well as a decision threshold score for the segment from a plurality of constraints and evaluating a subsequent transaction request corresponding to a particular segment which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 9 and 16 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method comprising: receiving, at a computer system, a dataset including a plurality of transaction request records, wherein the dataset is divisible into a plurality of segments of the dataset and wherein each transaction request record includes an individual score calculated by a machine learning algorithm; receiving, at the computer system, a plurality of constraints; calculating, by the computer system, using a linear integer programming algorithm according to a plurality of constraints: a first decision threshold score for a first segment of the plurality of segments using transaction request records corresponding to the first segment; and a second decision threshold score for a second segment of the plurality of segments using transaction request records corresponding to the second segment; and evaluating, using the machine learning algorithm based on the first decision threshold score and the second decision threshold score respective first and second subsequent transaction requests, wherein the first subsequent transaction request corresponds to the first segment and the second subsequent transaction request corresponds to the second segment. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than tools and instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2, 10 and 18 (using the linear integer programming algorithm to calculate respective ones of the first and second decision threshold scores includes: projecting a plurality of performance indicators for transaction request records corresponding to the respective first and second segments for each of a plurality of candidate decision threshold scores that satisfy the constraints; and identifying, as the respective first and second decision threshold scores, the maximum candidate decision threshold score that satisfies the constraints), Claims 3, 11 and 19 (the individual scores are fraud risk scores and the first and second decision threshold scores are minimum fraud risk score thresholds), Claims 4, 12 and 20 (the plurality of constraints includes: a transaction decline rate; a catch rate; and a false positive rate), Claim 5 (the plurality of constraints includes a global decline rate for the dataset and respective segment decline rates for the first and second segments), Claim 6 (each transaction request record is associated with a respective account and the dataset is divisible by levels of account activity), Claims 7 and 15 (calculating the respective first and second decision threshold scores includes: calculating results for each of a plurality of candidate decision thresholds for each constraint; and using linear integer programming to select an optimal candidate decision threshold for which the calculated results satisfy the constraints), Claim 8 (the constraints include a transaction decline rate and a catch rate, and wherein calculating results for each of a plurality of candidate decision thresholds includes calculating a transaction decline result and a catch result for each candidate decision threshold), Claim 13 (the plurality of constraints includes a global catch rate for the dataset and respective segment catch rates for the first and second segments), Claim 14 (each transaction request record is associated with a respective geographic area and the dataset is divisible by geographic areas) and Claim 17 (the machine learning algorithm is trained prior to receiving transaction requests; and wherein the machine learning algorithm is not retrained in response to determining whether to grant the first and second transaction requests) further define and merely add specificity to the abstract idea and also fail to add significantly more to the abstract idea.  
As such, Claims 1 - 20 are not patent eligible. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 3, 5 - 7, 9 - 11 and 14 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., US 2019/0087821 A1, (“Jia”), in view of Getchus, US 2014/0149128 A1, (“Getchius”).

Claim 1:
Jia teaches:
A method comprising: receiving, at a computer system, a dataset including a plurality of transaction request records, wherein the dataset is divisible into a plurality of segments of the dataset and wherein each transaction request record includes an individual score calculated by a machine learning algorithm; (See Jia, Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination
model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning.))
receiving, at the computer system, a plurality of constraints; (See Jia, Par. 48 (The attribute store 230 may include a first attribute 235a, a second attribute 235b, a third attribute 235c, and any number of additional attributes as illustrated by the ellipses 235d. The attributes may be also be referred to hereinafter as attributes 235.), Par. 50 (The attributes 235 may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes 235 may be used as needed by the risk score module 220.))
calculating, by the computer system  *  *  * according to the plurality of constraints: a first decision threshold score for a first segment of the plurality of segments using transaction request records corresponding to the first segment; and a second decision threshold score for a second segment of the plurality of segments using transaction request records corresponding to the second segment; and (See Jia, Par 23, Fig. 2A, Pars. 42 – 44 (The transaction module 210 may receive input from multiple users 201, 202, 203, 204.) (Under a broadest reasonable interpretation different users can be different segments), Par. 46 (The risk scores 221-224 may specify if each of the data transactions 211-215 is to be approved (i.e., the data transactions are performed or completed), if the transactions are to be rejected (i.e., the data transactions are not completed or performed) or if further review is needed to determine if the data transaction should be approved or rejected.), Par. 50 (The attributes 235 may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes 235 may be used as needed by the risk score module 220.))
evaluating, using the machine learning algorithm based on the first decision threshold score and the second decision threshold score respective first and second subsequent transaction requests, wherein the first transaction request corresponds to the first segment and the second transaction request corresponds to the second segment. (See Jia, Par. 23, Fig. 2A, Pars. 42 – 44 (The transaction module 210 may receive input from multiple users 201, 202, 203, 204.) (Under a broadest reasonable interpretation different users can be different segments), Par. 46 (The risk scores 221-224 may specify if each of the data transactions 211-215 is to be approved (i.e., the data transactions are performed or completed), if the transactions are to be rejected (i.e., the data transactions are not completed or performed) or if further review is needed to determine if the data transaction should be approved or rejected.), Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))
Jia does not expressly disclose, however, Getchius in the same field of endeavor teaches:
*  *  * using a linear integer programming algorithm (See Getchius, Par. 13, Fig. 7 (Linear programming, 730), Par. 13 (FIG. 14 is a diagram of example functional components of a linear programming component of FIG. 7.), Pars. 72, 76, 81, 103, 107, 125 (In FIG. 20, process 2000 may include determining anomalous distributions of fraud. Linear programming component 730 may receive dynamic feedback 520 and/or information 525, and may derive empirical estimates of expected procedure times and/or total treatment durations based on dynamic feed-back 520 and/or information 525.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Jia discussed above, a step for using a linear integer programing algorithm, as taught by Getchius. Jia teaches determining a risk score for fraud detection for one or more data transactions. It would have been obvious for Jia to include a step for a linear integer programming algorithm to determine threshold scores for fraudulent transactions so as to more accurately assist in fraud detection and identification (Getchius, Par. 125). Since the claimed invention is merely a combination of old elements, Jia’s determining a risk score for fraud detection for one or more data transactions and Getchius’ step for using a linear integer programing algorithm, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Jia and Getchius teach each and every element of Claim 1 above.
Jia further teaches:
projecting a plurality of performance indicators for transaction request records corresponding to the respective first and second segments for each of a plurality of candidate decision threshold scores that satisfy the constraints; and (See Jia, Par. 23 (In the embodiments, one or more current data transactions that are associated with one or more current attributes are received. One or more stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The plurality of attributes in some embodiments is called an entity and may include a product type, email domain, geographical location, device type or the like. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. In some embodiments, the risk information which is associated with an entity is called an entity profile. As the entity can be organized into a hierarchical structure, such as zip code, city, state, and county, tile inputs from tile entity profiles may be called hierarchical profiling inputs. The determined risk information, which may be structured as hierarchical profiling inputs, and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score.))
identifying, as the respective first and second segments decision threshold scores, the maximum candidate decision threshold score that satisfies the constraints. (See Jia, Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))

Claim 3:
Jia and Getchius teach each and every element of Claim 1 above.
Jia further teaches:
the individual scores are fraud risk scores and the first and second decision threshold scores are minimum fraud risk score thresholds.  (See Jia, Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning.))

Claim 5:
Jia and Getchius teach each and every element of Claim 1 above.
Jia further teaches:
the plurality of constraints includes a global decline rate for the dataset and respective segment decline rates for the first and second segments.  (See Jia, Par. 23 (In the embodiments, one or more current data transactions that are associated with one or more current attributes are received. One or more stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The plurality of attributes in some embodiments is called an entity and may include a product type, email domain, geographical location, device type or the like. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. In some embodiments, the risk information which is associated with an entity is called an entity profile. As the entity can be organized into an hierarchical structure, such as zip code, city, state, and county, tile inputs from tile entity profiles may be called hierarchical profiling inputs. The determined risk information, which may be structured as hierarchical profiling inputs, and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score.), Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))

Claim 6:
Jia and Getchius teach each and every element of Claim 1 above.
Jia further teaches:
each transaction request record is associated with a respective account and the dataset is divisible by levels of account activity. (See Jia, Par. 23 (In the embodiments, one or more current data transactions that are associated with one or more current attributes are received. One or more stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The plurality of attributes in some embodiments is called an entity and may include a product type, email domain, geographical location, device type or the like. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. In some embodiments, the risk information which is associated with an entity is called an entity profile. As the entity can be organized into an hierarchical structure, such as zip code, city, state, and county, tile inputs from tile entity profiles may be called hierarchical profiling inputs. The determined risk information, which may be structured as hierarchical profiling inputs, and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score.))

Claim 7:
Jia and Getchius teach each and every element of Claim 1 above.
Jia further teaches:
calculating results for each of a plurality of candidate decision thresholds for each constraint; and (See Jia, Par. 23 (In the embodiments, one or more current data transactions that are associated with one or more current attributes are received. One or more stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The plurality of attributes in some embodiments is called an entity and may include a product type, email domain, geographical location, device type or the like. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. In some embodiments, the risk information which is associated with an entity is called an entity profile. As the entity can be organized into an hierarchical structure, such as zip code, city, state, and county, tile inputs from tile entity profiles may be called hierarchical profiling inputs. The determined risk information, which may be structured as hierarchical profiling inputs, and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score.))
*  *  *  to select an optimal candidate decision threshold for which the calculated results satisfy the constraints.  (See Jia, Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))
Jia does not expressly disclose, however, Getchius teaches:
using linear integer programming (See Getchius, Par. 13, Fig. 7 (Linear programming, 730), Par. 13 (FIG. 14 is a diagram of example functional components of a linear programming component of FIG. 7.), Pars. 72, 76, 81, 103, 107, 125 (In FIG. 20, process 2000 may include determining anomalous distributions of fraud. Linear programming component 730 may receive dynamic feedback 520 and/or information 525, and may derive empirical estimates of expected procedure times and/or total treatment durations based on dynamic feed-back 520 and/or information 525.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Jia discussed above, a step for using a linear integer programing algorithm, as taught by Getchius. Jia teaches determining a risk score for fraud detection for one or more data transactions. It would have been obvious for Jia to include a step for a linear integer programming algorithm to determine threshold scores for fraudulent transactions so as to more accurately assist in fraud detection and identification (Getchius, Par. 125). Since the claimed invention is merely a combination of old elements, Jia’s determining a risk score for fraud detection for one or more data transactions and Getchius’ step for using a linear integer programing algorithm, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:
Jia teaches:
A non-transitory, computer-readable medium storing instructions that when executed by a computer system cause the computer system to perform operations comprising: receiving, at the computer system, a dataset including a plurality of transaction request records, wherein the dataset is divisible into a plurality of segments of the dataset and wherein each transaction request record includes an indication of whether the transaction request was granted; (See Jia, Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning, also see Jia pars 27, 29, 30))
receiving, at the computer system, a plurality of constraints; (See Jia, Par. 48 (The attribute store 230 may include a first attribute 235a, a second attribute 235b, a third attribute 235c, and any number of additional attributes as illustrated by the ellipses 235d. The attributes may be also be referred to hereinafter as attributes 235.), Par. 50 (The attributes 235 may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes 235 may be used as needed by the risk score module 220.))
calculating, by the computer system  *  *  * according to the plurality of constraints: a first decision threshold score for a first segment of the plurality of segments using the transaction request records corresponding to the first segment; and a second decision threshold score for a second segment of the plurality of segments using transaction request records corresponding to the second segment; and (See Jia, Par. 23, Fig. 2A, Pars. 42 – 44 (The transaction module 210 may receive input from multiple users 201, 202, 203, 204.) (Under a broadest reasonable interpretation different users can be different segments), Par. 46 (The risk scores 221-224 may specify if each of the data transactions 211-215 is to be approved (i.e., the data transactions are performed or completed), if the transactions are to be rejected (i.e., the data transactions are not completed or performed) or if further review is needed to determine if the data transaction should be approved or rejected.), Par. 50 (The attributes 235 may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes 235 may be used as needed by the risk score module 220.))
evaluating, using the machine learning algorithm based on the first decision threshold score and the second decision threshold score respective first and second subsequent transaction requests, wherein the first transaction request corresponds to the first segment and the second transaction request corresponds to the second segment. (See Jia, Par. 23, Fig. 2A, Pars. 42 – 44 (The transaction module 210 may receive input from multiple users 201, 202, 203, 204.) (Under a broadest reasonable interpretation different users can be different segments), Par. 46 (The risk scores 221-224 may specify if each of the data transactions 211-215 is to be approved (i.e., the data transactions are performed or completed), if the transactions are to be rejected (i.e., the data transactions are not completed or performed) or if further review is needed to determine if the data transaction should be approved or rejected.), Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))

Jia does not expressly disclose, however, Getchius teaches:
*  *  *  using a linear integer programming algorithm (See Getchius, Par. 13, Fig. 7 (Linear programming, 730), Par. 13 (FIG. 14 is a diagram of example functional components of a linear programming component of FIG. 7.), Pars. 72, 76, 81, 103, 107, 125 (In FIG. 20, process 2000 may include determining anomalous distributions of fraud. Linear programming component 730 may receive dynamic feedback 520 and/or information 525, and may derive empirical estimates of expected procedure times and/or total treatment durations based on dynamic feed-back 520 and/or information 525.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Jia discussed above, a step for using a linear integer programing algorithm, as taught by Getchius. Jia teaches determining a risk score for fraud detection for one or more data transactions. It would have been obvious for Jia to include a step for a linear integer programming algorithm to determine threshold scores for fraudulent transactions so as to more accurately assist in fraud detection and identification (Getchius, Par. 125). Since the claimed invention is merely a combination of old elements, Jia’s determining a risk score for fraud detection for one or more data transactions and Getchius’ step for using a linear integer programing algorithm, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:
Jia and Getchius teach each and every element of Claim 9 above.
Jia further teaches:
projecting a plurality of performance indicators for transaction request records corresponding to the respective first and second segments for each of a plurality of candidate decision threshold scores that satisfy the constraints; and (See Jia, Par. 23 (In the embodiments, one or more current data transactions that are associated with one or more current attributes are received. One or more stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The plurality of attributes in some embodiments is called an entity and may include a product type, email domain, geographical location, device type or the like. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. In some embodiments, the risk information which is associated with an entity is called an entity profile. As the entity can be organized into an hierarchical structure, such as zip code, city, state, and county, tile inputs from tile entity profiles may be called hierarchical profiling inputs. The determined risk information, which may be structured as hierarchical profiling inputs, and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score.))
identifying, as the respective first and second decision threshold scores, the maximum candidate decision threshold score that satisfies the constraints. (See Jia, Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))
Claim 11:
Jia and Getchius teach each and every element of Claim 9 above.
Jia further teaches:
each transaction request record includes individual scores that are fraud risk scores and wherein the first and second segments decision threshold scores are minimum fraud risk score thresholds. (See Jia, Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning.))

Claim 14:
Jia and Getchius teach each and every element of Claim 9 above.
Jia further teaches:
each transaction request record is associated with a respective geographic area and the dataset is divisible by geographic areas. (See Jia, Par. 23 (In the embodiments, one or more current data transactions that are associated with one or more current attributes are received. One or more stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The plurality of attributes in some embodiments is called an entity and may include a product type, email domain, geographical location, device type or the like. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. In some embodiments, the risk information which is associated with an entity is called an entity profile. As the entity can be organized into an hierarchical structure, such as zip code, city, state, and county, tile inputs from tile entity profiles may be called hierarchical profiling inputs. The determined risk information, which may be structured as hierarchical profiling inputs, and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score.))

Claim 15:
Jia and Getchus teach each and every element of Claim 9 above.
Jia further teaches:
calculating results for each of a plurality of candidate decision thresholds for each constraint; and (See Jia, Par. 23 (In the embodiments, one or more current data transactions that are associated with one or more current attributes are received. One or more stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The plurality of attributes in some embodiments is called an entity and may include a product type, email domain, geographical location, device type or the like. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. In some embodiments, the risk information which is associated with an entity is called an entity profile. As the entity can be organized into an hierarchical structure, such as zip code, city, state, and county, tile inputs from tile entity profiles may be called hierarchical profiling inputs. The determined risk information, which may be structured as hierarchical profiling inputs, and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score.))
using  *  *  *  to select an optimal candidate decision threshold for which the calculated results satisfy the constraints. (See Jia, Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))

Jia does not expressly disclose, however, Getchius teaches:
*  *  *  using linear integer programming (See Getchius, Par. 13, Fig. 7 (Linear programming, 730), Par. 13 (FIG. 14 is a diagram of example functional components of a linear programming component of FIG. 7.), Pars. 72, 76, 81, 103, 107, 125 (In FIG. 20, process 2000 may include determining anomalous distributions of fraud. Linear programming component 730 may receive dynamic feedback 520 and/or information 525, and may derive empirical estimates of expected procedure times and/or total treatment durations based on dynamic feed-back 520 and/or information 525.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Jia discussed above, a step for using a linear integer programing algorithm, as taught by Getchius. Jia teaches determining a risk score for fraud detection for one or more data transactions. It would have been obvious for Jia to include a step for a linear integer programming algorithm to determine threshold scores for fraudulent transactions so as to more accurately assist in fraud detection and identification (Getchius, Par. 125). Since the claimed invention is merely a combination of old elements, Jia’s determining a risk score for fraud detection for one or more data transactions and Getchius’ step for using a linear integer programing algorithm, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 16:
Jai teaches:
A method comprising: running, on a production computer system, a transaction decision module operable to automatically determine whether to grant transaction requests based on one or more decision thresholds scores; (See Jia, Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning.))
receiving, at the production computer system from a computer system, a first decision threshold score corresponding to a first type of transaction request and a second decision threshold score corresponding to a second type of transaction request, wherein the first and second decision threshold scores calculated by: analyzing a dataset including a plurality of transaction request records, wherein the dataset is divisible into a plurality of segments of the dataset and wherein each transaction request record includes an individual score calculated by a machine learning algorithm; and (See Jia, Par. 23, Fig. 2A, Pars. 42 – 44 (The transaction module 210 may receive input from multiple users 201, 202, 203, 204.) (Under a broadest reasonable interpretation different users can be different segments), Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning.))
calculating, by the computer system  *  *  * according to the plurality of constraints: the first decision threshold score for a first segment of the plurality of segments; and the second decision threshold score for a second segment of the plurality of segments; (See Jia, Par. 23, Fig. 2A, Pars. 42 – 44 (The transaction module 210 may receive input from multiple users 201, 202, 203, 204.) (Under a broadest reasonable interpretation different users can be different segments), Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning.))
receiving, at the production computer system, a first transaction request of the first type; (See Jia, Par. 23, Fig. 2A, Pars. 42 – 44 (The transaction module 210 may receive input from multiple users 201, 202, 203, 204.) (Under a broadest reasonable interpretation different users can be different segments), Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning.), Par. 46 (The risk scores 221-224 may specify if each of the data transactions 211-215 is to be approved (i.e., the data transactions are performed or completed), if the transactions are to be rejected (i.e., the data transactions are not completed or performed) or if further review is needed to determine if the data transaction should be approved or rejected.), Par. 49 (In the embodiment related to the purchase or other financial transactions, the attributes 235 may be related to the product or service being purchased and to the purchaser of the product and service.))
calculating, by the production computer system using the machine learning algorithm based on the first and second decision threshold scores, respective scores for the first and second transaction requests; and (See Jia, Par. 23, Fig. 2A, Par. 42 – 44 (The transaction module 210 may receive input from multiple users 201, 202, 203, 204.) (Under a broadest reasonable interpretation different users can be different segments), Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning.), Par. 50 (The attributes 235 may specify the amount of error that is acceptable, the research goals, and other relevant factors. These may be used by the risk score module 220 as needed. In other embodiments, various other attributes 235 may be used as needed by the risk score module 220.))
determining, by the production computer system, whether to grant the first and second transaction requests based on the respective scores for the first and second transaction requests and the respective first and second decision threshold scores. (See Jia, Par. 23, Fig. 2A, Pars. 42 – 44 (The transaction module 210 may receive input from multiple users 201, 202, 203, 204.) (Under a broadest reasonable interpretation different users can be different segments), Par. 46 (The risk scores 221-224 may specify if each of the data transactions 211-215 is to be approved (i.e., the data transactions are performed or completed), if the transactions are to be rejected (i.e., the data transactions are not completed or performed) or if further review is needed to determine if the data transaction should be approved or rejected.), Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))

Jia does not expressly disclose, however, Getchius teaches:
*  *  *  using a linear integer programming algorithm (See Getchius, Par. 13, Fig. 7 (Linear programming, 730), Par. 13 (FIG. 14 is a diagram of example functional components of a linear programming component of FIG. 7.), Pars. 72, 76, 81, 103, 107, 125 (In FIG. 20, process 2000 may include determining anomalous distributions of fraud. Linear programming component 730 may receive dynamic feedback 520 and/or information 525, and may derive empirical estimates of expected procedure times and/or total treatment durations based on dynamic feed-back 520 and/or information 525.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Jia discussed above, a step for using a linear integer programing algorithm, as taught by Getchius. Jia teaches determining a risk score for fraud detection for one or more data transactions. It would have been obvious for Jia to include a step for a linear integer programming algorithm to determine threshold scores for fraudulent transactions so as to more accurately assist in fraud detection and identification (Getchius, Par. 125). Since the claimed invention is merely a combination of old elements, Jia’s determining a risk score for fraud detection for one or more data transactions and Getchius’ step for using a linear integer programing algorithm, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Jia and Getchius teach each and every element of Claim 16 above.
Jia further teaches:
the machine learning algorithm is trained prior to receiving transaction requests; and  (See Jia, Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning.))

wherein the machine learning algorithm is not retrained in response to determining whether to grant the first and second transaction requests.  (See Jia, Par. 58 (The transaction store 260 may include a training module 265 that is able to use the information 262 to determine if the one or more risk score models 225 are providing a proper risk score. This information may then be used to train the one or more risk score models 225 so as to further refine the model's ability to properly determine the risk scores. The training module 265 may train the one or more risk score models 225 in any reasonable manner.))

Claim 18:
Jia and Getchius teach each and every element of Claim 9 above.
Jia further teaches:
projecting a plurality of performance indicators for transaction request records corresponding to the respective first and second segments for each of a plurality of candidate decision threshold scores that satisfy the plurality of constraints; and (See Jia, Par. 23 (In the embodiments, one or more current data transactions that are associated with one or more current attributes are received. One or more stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The plurality of attributes in some embodiments is called an entity and may include a product type, email domain, geographical location, device type or the like. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. In some embodiments, the risk information which is associated with an entity is called an entity profile. As the entity can be organized into an hierarchical structure, such as zip code, city, state, and county, tile inputs from tile entity profiles may be called hierarchical profiling inputs. The determined risk information, which may be structured as hierarchical profiling inputs, and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score.))
identifying, as the respective first and second decision threshold score for the particular segment, the maximum candidate decision threshold score that satisfies the plurality of constraints. (See Jia, Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))
Claim 19:
Jia and Getchius teach each and every element of Claim 16 above.
Jia further teaches:
the scores for the first and second transaction requests are fraud risk scores and the first and second decision threshold scores are minimum fraud risk score thresholds. (See Jia, Par. 45 (The computing system 200 may also include a risk score module 220. In operation, the risk score module 220 may determine a risk score for each of the data transactions 211-215 based on one or more risk determination models 225. The risk scores may be a probability that is indicative of whether a given data transaction is a good transaction that should be approved or is a fraudulent or bad transaction that should be rejected. In one embodiment, the risk determination model 225 may be a gradient boosting decision tree, while in other embodiments the risk determination model 225 may be an artificial neural network or some other type of risk determination model. The risk determination module 225 may also be a machine learning classifier that is trained using aspects of machine learning.))

Claims 4, 8, 12 - 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., mas US 2019/0087821 A1, (“Jia”), in view of Getchus, US 2014/0149128 A1, (“Getchius”), in further view of Jayanti et al., US 2018/0285878 A1, (“Jayanti”).

Claim 4:
Jia and Getchius teach each and every element of Claim 1 above.
Jia further teaches:
the plurality of constraints includes: a transaction decline rate; (See Jia, Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))
Jayanti (Par. 63) also teaches a transaction decline rate. 
Jia and Getchius do not expressly disclose, however, Jayanti teaches:
a catch rate; and (See Jayanti, Pars. 52-54, (In some embodiments, the characterization module may characterize the data transactions 211-215 as being one of a "true negative", a "false negative", a "true positive", and a "false positive". In such embodiments, a true negative is a data transaction that is correctly accepted, a false negative is a data transaction that was incorrectly accepted, a false positive is a data transaction that was incorrectly rejected, and a true positive is a data transaction that was correctly rejected. It will be noted that it is desirable to maximize the number of true negatives and true positives, while minimizing the number of false positives and false negatives. In those embodiments implementing the threshold or cutoff 245, good data transactions above the threshold are the false positives and below the threshold are the true negatives, while bad data transactions above the cutoff are the true positives and below the threshold are the false negatives.), Fig. 3A (320), Par. 63 (As shown in FIG. 3A, the data transaction 211 was determined by the probability module 240 to have a probability 301 of XI% of being a fraudulent transaction. The data transaction 211 includes a cost 310 of YI, a COGS 320 of90%, and a profit margin 330 of Zl , which is determined by finding the difference between the cost 310 and the COGS 320. As described above, the cost 310, the COGS 320, and the margin 330 are examples of impact parameters 335 related to the data transaction 211. In addition, the profit margin 330 is an example of a benefit value 235c.)) 
a false positive rate. (See Jayanti, Pars. 52-54, (In some embodiments, the characterization module may characterize the data transactions 211-215 as being one of a "true negative", a "false negative", a "true positive", and a "false positive". In such embodiments, a true negative is a data transaction that is correctly accepted, a false negative is a data transaction that was incorrectly accepted, a false positive is a data transaction that was incorrectly rejected, and a true positive is a data transaction that was correctly rejected. It will be noted that it is desirable to maximize the number of true negatives and true positives, while minimizing the number of false positives and false negatives. In those embodiments implementing the threshold or cutoff 245, good data transactions above the threshold are the false positives and below the threshold are the true negatives, while bad data transactions above the cutoff are the true positives and below the threshold are the false negatives.), Fig. 3A (320), Par. 63 (As shown in FIG. 3A, the data transaction 211 was determined by the probability module 240 to have a probability 301 of XI% of being a fraudulent transaction. The data transaction 211 includes a cost 310 of YI, a COGS 320 of90%, and a profit margin 330 of Zl , which is determined by finding the difference between the cost 310 and the COGS 320. As described above, the cost 310, the COGS 320, and the margin 330 are examples of impact parameters 335 related to the data transaction 211. In addition, the profit margin 330 is an example of a benefit value 235c.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Jia and Getchius discussed above, a step for adding the constraints of a catch rate and a false positive rate, as taught by Jayanti. Jia teaches determining a risk score for fraud detection for one or more data transactions. Getchius teaches a step for using a linear integer programing algorithm. It would have been obvious for Jia to include a step for a linear integer programming algorithm including catch rate and false positive rate constraints in his calculations to determine threshold scores for fraudulent transactions so as to more accurately assist in fraud detection and identification (Jayanti, Abstract). Since the claimed invention is merely a combination of old elements, Jia’s determining a risk score for fraud detection for one or more data transactions, Getchius’ step for using a linear integer programing algorithm, Jayanti’s constraints of a catch rate and a false positive rate, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8:
Jia and Getchius teach each and every element of Claim 7 above.
Jia further teaches:
the constraints include a transaction decline rate *  *  *  , and wherein calculating results for each of a plurality of candidate decision thresholds includes calculating a transaction decline result and a catch result for each candidate decision threshold. (See Jia, Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))
Jayanti (Par. 63) also teaches a transaction decline rate. 
Jia and Getchius do not expressly disclose, however, Jayanti teaches:
a catch rate (See Jayanti, Pars. 52-54, (In some embodiments, the characterization module may characterize the data transactions 211-215 as being one of a "true negative", a "false negative", a "true positive", and a "false positive". In such embodiments, a true negative is a data transaction that is correctly accepted, a false negative is a data transaction that was incorrectly accepted, a false positive is a data transaction that was incorrectly rejected, and a true positive is a data transaction that was correctly rejected. It will be noted that it is desirable to maximize the number of true negatives and true positives, while minimizing the number of false positives and false negatives. In those embodiments implementing the threshold or cutoff 245, good data transactions above the threshold are the false positives and below the threshold are the true negatives, while bad data transactions above the cutoff are the true positives and below the threshold are the false negatives.), Fig. 3A (320), Par. 63 (As shown in FIG. 3A, the data transaction 211 was determined by the probability module 240 to have a probability 301 of XI% of being a fraudulent transaction. The data transaction 211 includes a cost 310 of YI, a COGS 320 of90%, and a profit margin 330 of Zl , which is determined by finding the difference between the cost 310 and the COGS 320. As described above, the cost 310, the COGS 320, and the margin 330 are examples of impact parameters 335 related to the data transaction 211. In addition, the profit margin 330 is an example of a benefit value 235c.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Jia and Getchius discussed above, a step for adding the constraints of a catch rate and a false positive rate, as taught by Jayanti. Jia teaches determining a risk score for fraud detection for one or more data transactions. Getchius teaches a step for using a linear integer programing algorithm. It would have been obvious for Jia to include a step for a linear integer programming algorithm including catch rate and false positive rate constraints in his calculations to determine threshold scores for fraudulent transactions so as to more accurately assist in fraud detection and identification (Jayanti, Abstract). Since the claimed invention is merely a combination of old elements, Jia’s determining a risk score for fraud detection for one or more data transactions, Getchius’ step for using a linear integer programing algorithm, Jayanti’s constraints of a catch rate and a false positive rate, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Jia and Getchius teach each and every element of Claim 9 above.
Jia further teaches:
the plurality of constraints includes: a transaction decline rate; (See Jia, Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))
Jayanti (Par. 63) also teaches a transaction decline rate. 
Jia and Getchius do not expressly disclose, however, Jayanti teaches:
a catch rate; and (See Jayanti, Pars. 52-54, (In some embodiments, the characterization module may characterize the data transactions 211-215 as being one of a "true negative", a "false negative", a "true positive", and a "false positive". In such embodiments, a true negative is a data transaction that is correctly accepted, a false negative is a data transaction that was incorrectly accepted, a false positive is a data transaction that was incorrectly rejected, and a true positive is a data transaction that was correctly rejected. It will be noted that it is desirable to maximize the number of true negatives and true positives, while minimizing the number of false positives and false negatives. In those embodiments implementing the threshold or cutoff 245, good data transactions above the threshold are the false positives and below the threshold are the true negatives, while bad data transactions above the cutoff are the true positives and below the threshold are the false negatives.), Fig. 3A (320), Par. 63 (As shown in FIG. 3A, the data transaction 211 was determined by the probability module 240 to have a probability 301 of XI% of being a fraudulent transaction. The data transaction 211 includes a cost 310 of YI, a COGS 320 of90%, and a profit margin 330 of Zl , which is determined by finding the difference between the cost 310 and the COGS 320. As described above, the cost 310, the COGS 320, and the margin 330 are examples of impact parameters 335 related to the data transaction 211. In addition, the profit margin 330 is an example of a benefit value 235c.))
a false positive rate. (See Jayanti, Pars. 52-54, (In some embodiments, the characterization module may characterize the data transactions 211-215 as being one of a "true negative", a "false negative", a "true positive", and a "false positive". In such embodiments, a true negative is a data transaction that is correctly accepted, a false negative is a data transaction that was incorrectly accepted, a false positive is a data transaction that was incorrectly rejected, and a true positive is a data transaction that was correctly rejected. It will be noted that it is desirable to maximize the number of true negatives and true positives, while minimizing the number of false positives and false negatives. In those embodiments implementing the threshold or cutoff 245, good data transactions above the threshold are the false positives and below the threshold are the true negatives, while bad data transactions above the cutoff are the true positives and below the threshold are the false negatives.), Fig. 3A (320), Par. 63 (As shown in FIG. 3A, the data transaction 211 was determined by the probability module 240 to have a probability 301 of XI% of being a fraudulent transaction. The data transaction 211 includes a cost 310 of YI, a COGS 320 of90%, and a profit margin 330 of Zl , which is determined by finding the difference between the cost 310 and the COGS 320. As described above, the cost 310, the COGS 320, and the margin 330 are examples of impact parameters 335 related to the data transaction 211. In addition, the profit margin 330 is an example of a benefit value 235c.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Jia and Getchius discussed above, a step for adding the constraints of a catch rate and a false positive rate, as taught by Jayanti. Jia teaches determining a risk score for fraud detection for one or more data transactions. Getchius teaches a step for using a linear integer programing algorithm. It would have been obvious for Jia to include a step for a linear integer programming algorithm including catch rate and false positive rate constraints in his calculations to determine threshold scores for fraudulent transactions so as to more accurately assist in fraud detection and identification (Jayanti, Abstract). Since the claimed invention is merely a combination of old elements, Jia’s determining a risk score for fraud detection for one or more data transactions, Getchius’ step for using a linear integer programing algorithm, Jayanti’s constraints of a catch rate and a false positive rate, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Jia and Getchius teach each and every element of Claim 9 above.
Jia further teaches:
the plurality of constraints includes a global  *  *  *  for the dataset and respective  segment *  *  *  for the first and second segments. (See Jia, Par. 23 (In the embodiments, one or more current data transactions that are associated with one or more current attributes are received. One or more stored data transactions associated with stored attributes are accessed. A plurality of the stored attributes are selected. A first sliding window and a second sliding window are selected. A duration of the second sliding window is longer than a duration of the first sliding window and encompasses the duration of first sliding window. Risk information for those stored data transactions that are associated with the plurality of attributes is determined. The plurality of attributes in some embodiments is called an entity and may include a product type, email domain, geographical location, device type or the like. The risk information is determined during the duration of both the first and second sliding windows and is indicative of a level fraud that is occurring. In some embodiments, the risk information which is associated with an entity is called an entity profile. As the entity can be organized into a hierarchical structure, such as zip code, city, state, and county, tile inputs from tile entity profiles may be called hierarchical profiling inputs. The determined risk information, which may be structured as hierarchical profiling inputs, and the current attributes are used to generate a risk score for the current data transactions. The current data transactions are approved or rejected based on the risk score.))

Jia and Getchius do not expressly disclose, however, Jayanti teaches:
catch rates (See Jayanti, Pars. 52-54, (In some embodiments, the characterization module may characterize the data transactions 211-215 as being one of a "true negative", a "false negative", a "true positive", and a "false positive". In such embodiments, a true negative is a data transaction that is correctly accepted, a false negative is a data transaction that was incorrectly accepted, a false positive is a data transaction that was incorrectly rejected, and a true positive is a data transaction that was correctly rejected. It will be noted that it is desirable to maximize the number of true negatives and true positives, while minimizing the number of false positives and false negatives. In those embodiments implementing the threshold or cutoff 245, good data transactions above the threshold are the false positives and below the threshold are the true negatives, while bad data transactions above the cutoff are the true positives and below the threshold are the false negatives.), Fig. 3A (320), Par. 63 (As shown in FIG. 3A, the data transaction 211 was determined by the probability module 240 to have a probability 301 of XI% of being a fraudulent transaction. The data transaction 211 includes a cost 310 of YI, a COGS 320 of90%, and a profit margin 330 of Zl , which is determined by finding the difference between the cost 310 and the COGS 320. As described above, the cost 310, the COGS 320, and the margin 330 are examples of impact parameters 335 related to the data transaction 211. In addition, the profit margin 330 is an example of a benefit value 235c.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Jia and Getchus discussed above, a step for adding the constraints of a catch rate and a false positive rate, as taught by Jayanti. Jia teaches determining a risk score for fraud detection for one or more data transactions. Getchus teaches a step for using a linear integer programing algorithm. It would have been obvious for Jia to include a step for a linear integer programming algorithm including catch rate and false positive rate constraints in his calculations to determine threshold scores for fraudulent transactions so as to more accurately assist in fraud detection and identification (Jayanti, Abstract). Since the claimed invention is merely a combination of old elements, Jia’s determining a risk score for fraud detection for one or more data transactions, Getchus’ step for using a linear integer programing algorithm, Jayanti’s constraints of a catch rate and a false positive rate, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Jia and Getchius teach each and every element of Claim 16 above.
Jia further teaches:
the plurality of constraints includes: a transaction decline rate; (See Jia, Par. 88 (Once the risk scores 281-284 have been determined for each of the data transactions 211-214, the decision module 240 may use the risk scores 281-284 to determine if a data transaction should be approved, rejected or subjected to further review based on these risk scores. That is, the decision module 240 may set or otherwise determine a risk score cutoff or boundary for final risk scores that will be approved, final risk scores that will rejected, and risk scores that will be subjected to further review in a manner similar to that described in relation risk scores 221-224.))
Jayanti (Par. 63) also teaches a transaction decline rate. 
Jia and Getchius do not expressly disclose, however, Jayanti teaches:
a catch rate; and (See Jayanti, Pars. 52-54, (In some embodiments, the characterization module may characterize the data transactions 211-215 as being one of a "true negative", a "false negative", a "true positive", and a "false positive". In such embodiments, a true negative is a data transaction that is correctly accepted, a false negative is a data transaction that was incorrectly accepted, a false positive is a data transaction that was incorrectly rejected, and a true positive is a data transaction that was correctly rejected. It will be noted that it is desirable to maximize the number of true negatives and true positives, while minimizing the number of false positives and false negatives. In those embodiments implementing the threshold or cutoff 245, good data transactions above the threshold are the false positives and below the threshold are the true negatives, while bad data transactions above the cutoff are the true positives and below the threshold are the false negatives.), Fig. 3A (320), Par. 63 (As shown in FIG. 3A, the data transaction 211 was determined by the probability module 240 to have a probability 301 of XI% of being a fraudulent transaction. The data transaction 211 includes a cost 310 of YI, a COGS 320 of90%, and a profit margin 330 of Zl , which is determined by finding the difference between the cost 310 and the COGS 320. As described above, the cost 310, the COGS 320, and the margin 330 are examples of impact parameters 335 related to the data transaction 211. In addition, the profit margin 330 is an example of a benefit value 235c.))

a false positive rate.  (See Jayanti, Pars. 52-54, (In some embodiments, the characterization module may characterize the data transactions 211-215 as being one of a "true negative", a "false negative", a "true positive", and a "false positive". In such embodiments, a true negative is a data transaction that is correctly accepted, a false negative is a data transaction that was incorrectly accepted, a false positive is a data transaction that was incorrectly rejected, and a true positive is a data transaction that was correctly rejected. It will be noted that it is desirable to maximize the number of true negatives and true positives, while minimizing the number of false positives and false negatives. In those embodiments implementing the threshold or cutoff 245, good data transactions above the threshold are the false positives and below the threshold are the true negatives, while bad data transactions above the cutoff are the true positives and below the threshold are the false negatives.), Fig. 3A (320), Par. 63 (As shown in FIG. 3A, the data transaction 211 was determined by the probability module 240 to have a probability 301 of XI% of being a fraudulent transaction. The data transaction 211 includes a cost 310 of YI, a COGS 320 of90%, and a profit margin 330 of Zl , which is determined by finding the difference between the cost 310 and the COGS 320. As described above, the cost 310, the COGS 320, and the margin 330 are examples of impact parameters 335 related to the data transaction 211. In addition, the profit margin 330 is an example of a benefit value 235c.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Jia and Getchius discussed above, a step for adding the constraints of a catch rate and a false positive rate, as taught by Jayanti. Jia teaches determining a risk score for fraud detection for one or more data transactions. Getchius teaches a step for using a linear integer programing algorithm. It would have been obvious for Jia to include a step for a linear integer programming algorithm including catch rate and false positive rate constraints in his calculations to determine threshold scores for fraudulent transactions so as to more accurately assist in fraud detection and identification (Jayanti, Abstract). Since the claimed invention is merely a combination of old elements, Jia’s determining a risk score for fraud detection for one or more data transactions, Getchius’ step for using a linear integer programing algorithm, Jayanti’s constraints of a catch rate and a false positive rate, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694      

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        11/18/2022